IN THE SUPREME COURT OF THE STATE OF DELAWARE

 MICHAEL BROOMER,                           §
                                            §      No. 562, 2016
       Defendant Below,                     §
       Appellant,                           §      Court Below: Superior Court of
                                            §      the State of Delaware
       v.                                   §
                                            §      ID No. 1504010863 (N)
 STATE OF DELAWARE,                         §
                                            §
       Plaintiff Below,                     §
       Appellee.                            §


                              Submitted: November 14, 2017
                              Decided: November 28, 2017

Before STRINE, Chief Justice; VALIHURA and VAUGHN, Justices.

                                      ORDER

      On this 28th day of November 2017, it appears that:

      On October 16, 2017 this Court issued an order affirming the judgment of the

Superior Court on all issues except a Batson issue. The Batson issue was remanded to

the Superior Court for a complete Batson analysis. On November 14, 2017, this Court

received the Superior Court’s Opinion on Remand. After having considered the

Opinion on Remand, this Court has determined that the Superior Court’s Batson

analysis is complete, supported by the evidence and free of legal error.

      NOW, THEREFORE, IT IS ORDERED that the final judgment of the Superior

Court be, and the same hereby is, AFFIRMED.

                                            BY THE COURT:

                                            /s/ James T. Vaughn, Jr.
                                            Justice